DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 20 are objected to because of the following informalities: 
In claim 3, “forming a self-assembled monolayer” should be “forming in a self-assembled manner a monolayer” which is a positive recitation.  
In claim 20, the dependency is incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites, “forming a dielectric layer from the metal-containing layer”, which is not supported in the specification. The metal-containing layer is used as a catalyst hence it is not consumed and changed into a dielectric.
Claims 2-7 are dependent upon claim 1 and do not rectify the problem therefore they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Regarding claim 1, the claim is indefinite as it recites functional language, “forming a second dielectric layer from the metal-containing layer”. It is not explicitly recited how the second dielectric layer is formed the metal-containing layer. The functional language simply recites the result achieved and therefore the boundaries of the claim scope are unclear. 
Claims 2-7 are dependent upon claim 1 and do not rectify the problem therefore they are also rejected.
Regarding claim 4, the claim is indefinite as it recites contradictory statements and it is not clear what is included or excluded. The claim recites, “forming the second dielectric layer from the metal-containing layer” that is the metal-containing layer is being changed into a dielectric. However, the claim also recites, “using the aluminum over the dielectric surface for a catalytic atomic layer deposition (ALD) of silicon oxide” that is aluminum is being used as a catalyst and is not consumed in the deposition of the silicon oxide layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S. 103 as being unpatentable over Hsueh et al. (US 2021/0098290 A1; hereafter Hsueh) in view of Illiberi et al. (US 2021/0301392 A1; hereafter Illiberi).

Regarding claim 1, Hsueh teaches a method of processing a semiconductor substrate, the method comprising: having a substrate comprising a conductive material embedded in a first dielectric layer (see e.g. the device 200 having a substrate (208, 212, 210) comprising the conductive features 210A and 210B embedded in the first interlayer dielectric (ILD) layer 208, Paras [0019] – [0020], Figure 2), the substrate having a major surface comprising a conductive surface of the conductive material and a dielectric surface of the first dielectric layer (see e.g. the substrate (208, 212, 210) comprising the surface of the conductive features 210A and 210B and the surface of the first ILD layer 208, Paras [0019] - [0020], Figure 2); the second dielectric layer being selectively deposited over the first dielectric layer, the second dielectric layer having an upper exposed surface above the conductive surface after forming the second dielectric layer (see e.g. the dielectric layer 218 selectively deposited over the first ILD layer 208. The dielectric layer 218 has an upper exposed surface above the surface of the conductive features 210A and 210B. The dielectric layer 218 has a thickness T3 about 3nm to 5nm above the surface of the conductive features 210A and 210B, Para [0023], Figures 5 and 6). 
However, Hsueh does not explicitly teach capping the dielectric surface with a metal-containing layer by selectively depositing the metal-containing layer over the dielectric surface and forming a second dielectric layer from the metal-containing layer.
In a similar field of endeavor Illeriberi teaches capping the dielectric surface with a metal-containing layer by selectively depositing the metal-containing layer over the dielectric surface and forming a second dielectric layer from the metal-containing layer (see e.g. the aluminum catalyst 250 is selectively deposited on the dielectric surface 220 relative to the metal surface 210. The catalyst compound catalyzes the formation of silicon oxide from a vapor phase silanol reactant. The substrate is exposed to the silanol and a silicon oxide film is formed over the dielectric surface 220, Paras [0087] – [0088], Figures 2D and 2E).
Therefore, it would be obvious to one skilled in the art at the time the invention was effectively filed to deposit a dielectric by using a catalytic metal-based precursor to achieve a faster growth rate and desired thickness of the dielectric layer.

Regarding claim 2, Hsueh as referred in claim 1does not explicitly teach the metal-containing layer comprises aluminum or titanium.
Illeriberi teaches the metal-containing layer comprises aluminum or titanium (see e.g. the metal catalyst comprises aluminum or titanium, Paras [0089] – [0095]).
Therefore, it would have been obvious to one skilled in the art before the invention was effectively filed to use aluminum or titanium-based metal-precursors as they are capable of aiding the catalytic polymerization of the subsequently added silicon-containing precursor to produce a film thicker than a monolayer. During the first cycle, the ligands on the metal precursors act as spacers that allow the chemisorption of isolated metal centers, which upon subsequent reaction leaves site-isolated metal oxides. Moreover, after the first cycle, the density of the resulting metal oxide is controlled by the bulkiness of the ligand, the presence of blocking molecules on the surface, the number of bonding sites on the support, and the number of reaction cycles.

Regarding claim 3, Hsueh as referred in claim 1 further teaches forming a self-assembled monolayer (SAM) selectively over the conductive surface (see e.g. the blocking layer 216 which includes a SAM material with a hydrophobic head and hydrophobic tail groups, formed over the surfaces of the conductive features 210A and 210B, Para [0022], Figure 4).
However, Hsueh does not explicitly teach the SAM comprising an alkyl tail group that blocks chemical reaction with an alkylaluminum alkoxide precursor.
In a similar field of endeavor Illeriberi teaches the SAM comprising an alkyl tail group that blocks chemical reaction with an alkylaluminum alkoxide precursor. (see e.g. a self-assembled monolayer (SAM) 240 is selectively formed over the metal layer 210, by contacting the substrate with a sulfur-containing monomer, such as dodecanethiol, which is a thiol SAM precursor or monomer. The SAM layer serves to inhibit chemisorption of the catalyst such as alkylaluminum alkoxide including, dimethylaluminum isopropoxide (DMAI), and subsequent silicon oxide deposition on the metal surface 210. Thus, facilitating selective deposition of silicon oxide on the dielectric surface 220, Paras [0230], [0036], [0066], [0081] - [0082]; Examiner’s interpretation: Dodecanethiol performs the same function of blocking the chemical reaction with alkylaluminum alkoxide hence inherently has all the features of the SAM).  
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide a SAM that blocks chemical reaction with the metal precursor in order to selectively deposit the metal precursor and the second dielectric on the first dielectric surface.

Regarding claim 4, Hsueh as referred in claim 1 teaches removing the SAM after depositing the second dielectric layer (see e.g. the blocking layer 216 is removed by a             
                
                    
                        H
                    
                    
                        2
                    
                
            
         treatment such that the capping layer 214 is exposed at the top surface of device 200, Para [0024], Figure 6).
However, Hsueh does not explicitly teach the SAM comprising a tail group comprising an alkyl chain having a methyl terminal group, and depositing aluminum selectively over the first dielectric layer by a chemical reaction with an alkylaluminum alkoxide precursor, the chemical reaction being selectively blocked over the conductive surface by the SAM; and wherein forming the second dielectric layer from the metal-containing layer comprises: selectively depositing the second dielectric layer over the first dielectric layer by using the aluminum over the dielectric surface for a catalytic atomic layer deposition (ALD) of silicon oxide. 
In a similar field of endeavor Illeriberi teaches SAM comprising a tail group comprising an alkyl chain having a methyl terminal group, and depositing aluminum selectively over the first dielectric layer by a chemical reaction with an alkylaluminum alkoxide precursor, the chemical reaction being selectively blocked over the conductive surface by the SAM (see e.g. SAM 240 is selectively formed over the metal layer 210, by contacting the substrate with a sulfur-containing monomer, such as dodecanethiol, which is a thiol SAM precursor or monomer. The SAM serves to inhibit chemisorption of the catalyst such as alkylaluminum alkoxide including, dimethylaluminum isopropoxide (DMAI), and subsequent silicon oxide deposition on the metal surface 210. Thus, facilitating selective deposition of silicon oxide on the dielectric surface 220, Paras [0230], [0036], [0066], [0081], [0082], Figure 2C; Examiner’s interpretation: Dodecanethiol performs the same function of blocking chemical reaction with alkylaluminum alkoxide hence inherently has all the features of the SAM); and wherein forming the second dielectric layer from the metal-containing layer comprises: selectively depositing the second dielectric layer over the first dielectric layer by using the aluminum over the dielectric surface for a catalytic atomic layer deposition (ALD) of silicon oxide (see e.g. the deposition cycle 100, with a silicon oxide deposition sub-cycle 130 carried out in which the substrate is contacted with the aluminum catalyst in step 140 and a silicon precursor in step 150, such as a silanol. The deposition cycle is repeated until a silicon oxide film of the desired thickness has been selectively formed. Atomic layer deposition (ALD) may be used for the selective deposition processes, Paras [0037], [0039], [0042], Figure 1; Examiner’s interpretation: It is obvious to use ALD for the selective deposition processes as it provides best coverage and is a precise version of CVD).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to selectively deposit a second dielectric on the first dielectric surface using a catalytic process in order to simplify patterning and allowing a decrease in lithography steps, reducing the cost of processing and enabling enhanced scaling in narrow structures.

Regarding claims 5 and 6, Hsueh as referred in claim 1 further teaches forming a metallic capping layer selectively over the conductive material by a selective deposition of metal (see e.g. the capping layer 214 is selectively formed on the top of the conductive features 210A and 210B including metal lines 210 and the barrier layer 212. The capping layer 214 is formed by a selective CVD, other selective metallic capping process, or combinations thereof. The capping layer 214 is made of conductive material, such as cobalt, Para [0021], Figure 3).

Regarding claim 7, Hsueh as referred in claim 1 further teaches forming a first etch stop layer over the upper exposed surface after forming the second dielectric layer (see e.g. a second etch stop layer (ESL) 220 deposited over the device 200, over the dielectric layer 218 and the capping layer 214. Due to the thickness difference between dielectric layer 218 and the capping layer 214, the second ESL 220 extends from the top surfaces of the dielectric layer 218 to the top surfaces of the capping layer 214. The second ESL 220 includes a dielectric material that has a different etching rate than the dielectric material of dielectric 218, Para [0025], Figure 7); forming an interlayer dielectric layer over the first etch stop layer (see e.g. the second ILD layer 222 formed over the second ESL 220, Para [0026], Figure 8); and forming a via through the interlayer dielectric layer and the first etch stop layer to contact the conductive material using a self-aligned via process (see e.g. the conductive features including via 226 and metal line 228 are formed over the first conductive feature 210. A metal line trench 223 and a via trench 224 are patterned in the second ILD layer 222. A barrier layer 230, is deposited in the metal line trench 223 and the via trench 224. Thereafter, a seed layer, including the conductive material of the via and/or the metal line, is deposited over the barrier layer 230. Subsequently, the conductive material of via 226 and metal line 228 is formed over the seed layer in metal line trench 223 and via trench 224. The conductive material in via trench 224 forms via 226 and the remaining conductive material in metal line trench 223 forms the metal line 228, Paras [0026] – [0028], Figure 8; Examiner’s interpretation: the process of forming the via is a self-aligned process as a previous conductive feature is used to direct position of via on the layer formed above, the via pattern is confined within the trench and is self-aligned to the metallization layer).

Regarding claim 8, Hsueh teaches a method of semiconductor processing comprising: providing a substrate having a major surface comprising a pattern of conductive material embedded in a first dielectric layer (see e.g. the device 200 having a substrate (208, 212, 210) comprising the conductive features 210A and 210B embedded in the first interlayer dielectric (ILD) layer 208, Para [0019] – [0020], Figure 2); forming a self-assembled monolayer (SAM) selectively over the pattern of conductive material (see e.g. the blocking layer 216 which includes a SAM material with a hydrophobic head and hydrophobic tail groups, formed over the surfaces of the conductive features 210A and 210B, Para [0022], Figure 4).
However, Hsueh does not explicitly teach forming a first layer comprising a first metal selectively over the first dielectric layer, the SAM comprising a tail group that blocks the forming of the first layer over the pattern of conductive material; and depositing a second dielectric layer selectively over the first dielectric layer by performing a catalytic process using the first layer over the first dielectric layer.
In a similar field of endeavor Illeriberi teaches forming a first layer comprising a first metal selectively over the first dielectric layer, the SAM comprising a tail group that blocks the forming of the first layer over the pattern of conductive material; and depositing a second dielectric layer selectively over the first dielectric layer by performing a catalytic process using the first layer over the first dielectric layer (see e.g. the SAM 240 is selectively formed over the metal layer 210, by contacting the substrate with a sulfur-containing monomer, such as dodecanethiol, which is a thiol SAM precursor or monomer. The SAM 240 serves to inhibit chemisorption of the catalyst such as alkylaluminum alkoxide including, dimethylaluminum isopropoxide (DMAI), and subsequent silicon oxide deposition on the metal surface 210. Thus, facilitating selective deposition of silicon oxide on the dielectric surface 220. The aluminum catalyst 250 is selectively deposited on the dielectric surface 220 relative to the metal surface 210. The catalyst compound catalyzes the formation of silicon oxide from a vapor phase silanol reactant. The substrate is exposed to silanol and a silicon oxide film is formed over the dielectric surface 220, Paras [0230], [0036], [0066], [0081] - [0088], Figures 2A - 2E; Examiner’s interpretation: Dodecanethiol performs the same function of blocking the chemical reaction with alkylaluminum alkoxide hence inherently has all the features of the SAM).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to selectively deposit a second dielectric on the first dielectric surface using a catalytic process in order to simplify patterning and allowing a decrease in lithography steps, reducing the cost of processing and enabling enhanced scaling in narrow structures.

Regarding claim 9, Hsueh as referred in claim 8 does not explicitly teach forming the first layer over the first dielectric layer comprises exposing a major surface of the first dielectric layer and the SAM to a metal precursor, the SAM comprising a thiol head group and a non-fluorinated alkyl tail group.
However, in a similar field of endeavor Illeriberi teaches exposing a major surface of the first dielectric layer and the SAM to a metal precursor (see e.g. the selective deposition of an aluminum catalyst 250 on the dielectric surface 220 relative to the SAM 240 on the metal surface 210. The aluminum catalyst 250 is formed selectively on the dielectric surface 220 by exposing the substrate to an aluminum reactant such as trimethyl aluminum (TMA), dimethyl aluminum chloride, aluminum trichloride (            
                
                    
                        A
                        l
                        C
                        l
                    
                    
                        3
                    
                
            
        ), dimethyl aluminum isopropoxide (DMAI), tris(tertbutyl)aluminum (TTBA), tris(isopropoxide)aluminum (TIPA) or triethyl aluminum (TEA), Para [0230], Figure 2D), the SAM comprising a thiol head group and a non-fluorinated alkyl tail group (see e.g. the SAM 240 is selectively formed over the metal layer 210, by contacting the substrate with a sulfur-containing monomer, such as dodecanethiol, which is a thiol SAM precursor or monomer, Paras [0230], [0036], [0066], [0081], [0082], Figure 2C; Examiner’s interpretation: Dodecanethiol performs the same function of blocking the chemical reaction with alkylaluminum alkoxide hence inherently has all the features of the SAM).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to expose the surface of the first dielectric and the SAM to a metal precursor in order to perform a catalytic process using the metal precursors and selectively deposit the second dielectric over the first dielectric surface.

Regarding claims 10 and 11, Hsueh as referred in claim 9 does not explicitly teach the metal precursor comprises an alkylaluminum alkoxide precursor, and wherein the SAM comprises a non-fluorinated alkyl tail group or wherein the metal precursor comprises titanium and the SAM comprises a non-fluorinated alkyl tail group.
However, in a similar field of endeavor Illeriberi teaches the metal precursor comprises an alkylaluminum alkoxide precursor (see e.g. the metal catalyst 250 comprises aluminum reactants such as trimethyl aluminum (TMA), dimethyl aluminum chloride, aluminum trichloride (            
                
                    
                        A
                        l
                        C
                        l
                    
                    
                        3
                    
                
            
        ), dimethyl aluminum isopropoxide (DMAI), tris(tertbutyl)aluminum (TTBA), tris(isopropoxide)aluminum (TIPA) or triethyl aluminum (TEA), Para [0230], Figure 2D) or wherein the metal precursor comprises titanium (see e.g. the catalyst is titanium compound such as titanium isopropoxide (TTIP) or             
                
                    
                        T
                        i
                        C
                        l
                    
                    
                        3
                    
                
            
        , Para [0095]). 
	Therefore, it would have obvious to one skilled in the art before the invention was effectively filed to use metal catalyst precursor along with SAM to selectively deposit silicon oxide over the first dielectric.

Regarding claim 12, Hsueh as referred in claim 8 further teaches selectively forming a second layer capping the conductive material, and wherein the second layer comprises cobalt (see e.g. the capping layer 214 is selectively formed on the top of the conductive features 210A and 210B including the metal lines 210 and the barrier layer 212. The capping layer 214 is formed by a selective CVD, other selective metallic capping process, or combinations thereof. The capping layer 214 is made of conductive material, such as cobalt, Para [0021], Figure 3).

Regarding claims 13 and 14, Hsueh as referred in claim 12 does not explicitly teach performing a surface treatment prior to forming the second layer, the surface of the first dielectric being hydrophobic after the surface treatment is completed.
However, in a similar field of endeavor Illeriberi teaches performing a surface treatment prior to forming the second layer, the surface of the first dielectric being hydrophobic after the surface treatment is completed (see e.g. the dielectric surface is passivated by silylation. A passivation layer 230 is formed selectively on the dielectric surface 220 by exposing the substrate to a silylating agent such as N-(trimethylsilyl) dimethylamine (TMSDMA). Different kinds of silicon containing material restoration steps can be performed before the selective deposition of SAM on the metal surface and before the deposition of silicon oxide on the dielectric surface, Paras [0022] – [0023], [0051] – [0056], [0228], Figure 2B; Examiner’s interpretation: same material is being used for passivating the dielectric hence inherently the surface of the dielectric after the treatment would be hydrophobic). 
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to passivate the dielectric surface such as by silylation in order to provide desired surface terminations to facilitate catalyst chemisorption and aid in the selectivity of the formation of the SAM on the metal surface. 

Regarding claims 15 and 16, Hsueh as referred in claim 8 does not explicitly teach performing a catalytic atomic layer deposition (ALD) process using the first layer in a reaction with an alkoxysilanol precursor.
However, in a similar field of endeavor Illeriberi teaches performing a catalytic atomic layer deposition (ALD) process using the first layer in a reaction with an alkoxysilanol precursor (see e.g. alkoxysilanol is used as the silicon reactant comprising tris(tert-alkoxy)silanols, di(alkoxy)alkylsilanols, di(alkoxy)silanediols or bis(tert-alkoxy)silanediols, tris(tert-butoxy)silanol (TBS), tris(isopropoxy)silanol (TIS), and tris(tert-pentoxy)silanol (TPS). In the deposition cycle 100, a silicon oxide deposition sub-cycle 130 is carried out in which the substrate is contacted with the aluminum catalyst in step 140 and a silicon precursor in step 150, such as a silanol. The deposition cycle is repeated until a silicon oxide film of the desired thickness has been selectively formed. Atomic layer deposition (ALD) may be used for the selective deposition processes, Paras [0037], [0039], [0042], [0195] – [0211], Figures 1 and 2E; Examiner’s interpretation: It is obvious to use ALD for the selective deposition processes as it provides best coverage and is a precise version of CVD). 
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to deposit a dielectric by using a catalytic deposition process to achieve a faster growth rate and desired thickness of the dielectric layer. 

Regarding claims 17, 19 and 20, Hsueh teaches a method of semiconductor processing, the method comprising: having a substrate comprising a conductive material embedded in a first dielectric layer (see e.g. the device 200 having a substrate (208, 212, 210) comprising the conductive features 210A and 210B embedded in the first interlayer dielectric (ILD) layer 208, Paras [0019] – [0020], Figure 2), the substrate having a major surface comprising a conductive surface of the conductive material and a dielectric surface of the first dielectric layer (see e.g. the substrate (208,212, 210) comprising the surface of the conductive features 210A and 210B and the surface of the first ILD layer 208, Paras [0019] - [0020], Figure 2); the deposited portion of the second dielectric having an exposed dielectric surface above the conductive surface (see e.g. the dielectric layer 218 selectively formed over the first ILD layer 208. The dielectric layer 218 has an upper exposed surface above the surface of the conductive features 210A and 210B. The dielectric layer 218 has a thickness T3 about 3nm to 5nm above the surface of the conductive features 210A and 210B, Para [0023], Figures 5 and 6); and removing the SAM to expose the conductive surface (see e.g. the blocking layer 216 is removed by a             
                
                    
                        H
                    
                    
                        2
                    
                
            
         treatment such that the capping layer 214 is exposed at the top surface of device 200, Para [0024], Figure 6).
However, Hsueh does not explicitly teach performing a plurality of cycles of a cyclic deposition process to form a second dielectric layer selectively over the first dielectric layer, each cycle of the cyclic deposition process comprising: selectively covering the conductive surface with a self-assembled monolayer (SAM), forming a first layer comprising a first metal selectively over the dielectric surface, the SAM comprising a tail group that blocks the forming of the first layer on the conductive surface; depositing a portion of the second dielectric layer selectively over the dielectric surface by performing a catalytic process using the first layer.
In a similar field of endeavor Illeriberi teaches performing a plurality of cycles of a cyclic deposition process to form a second dielectric layer selectively over the first dielectric layer, each cycle of the cyclic deposition process comprising: selectively covering the conductive surface with a self-assembled monolayer (SAM), forming a first layer comprising a first metal selectively over the dielectric surface, the SAM comprising a tail group that blocks the forming of the first layer on the conductive surface; depositing a portion of the second dielectric layer selectively over the dielectric surface by performing a catalytic process using the first layer (see e.g. the deposition cycle 100, where the metal surface is passivated in step 120 by exposure to the passivation agents, leading to the selective formation of a SAM 240 on the metal layer 210, for example from a vapor-phase dodecanethiol precursor which is a thiol SAM precursor or monomer. The SAM serves to inhibit chemisorption of the catalyst such as alkylaluminum alkoxide, and subsequent silicon oxide deposition on the metal surface 210. Thus, facilitating selective deposition of silicon oxide on the dielectric surface 220. The aluminum catalyst 250 is selectively deposited on the dielectric surface 220 relative to the SAM 240 on the metal surface 210. The aluminum catalyst 250 may be formed selectively on the dielectric surface 220 by exposing the substrate to an aluminum reactant such as trimethyl aluminum (TMA), dimethyl aluminum chloride, aluminum trichloride (            
                
                    
                        A
                        l
                        C
                        l
                    
                    
                        3
                    
                
            
        ), dimethyl aluminum isopropoxide (DMAI), tris(tertbutyl)aluminum (TTBA), tris(isopropoxide)aluminum (TIPA) or triethyl aluminum (TEA). A silicon oxide deposition sub-cycle 130 is carried out in which the substrate is contacted with the metal catalyst in step 140 and a silicon precursor in step 150. Alkoxysilanols are used as the silicon reactant comprising tris(tert-alkoxy)silanols, di(alkoxy)alkylsilanols, di(alkoxy)silanediols or bis(tert-alkoxy)silanediols, tris(tert-butoxy)silanol (TBS), tris(isopropoxy)silanol (TIS), and tris(tert-pentoxy)silanol (TPS). The substrate is contacted with the catalyst and the silanol in one or more silicon oxide deposition sub-cycles 130. The silicon oxide deposition sub-cycle 130 maybe repeated and the substrate is alternately and sequentially contacted with the catalyst and the silanol reactant in each deposition cycle 100. The deposition cycle 100 may be repeated until a silicon oxide film of a desired thickness has been selectively formed on the metal surface, Paras [0195] – [0230], [0036], [0066], [0081] - [0082], Figures 1, 2A - 2E; Examiner’s interpretation: It is obvious to use ALD for the selective deposition processes as it provides best coverage and is a precise version of CVD. Dodecanethiol performs the same function of blocking the chemical reaction with alkylaluminum alkoxide hence inherently has all the features of the SAM).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to selectively deposit a second dielectric on the first dielectric surface using a catalytic process in order to simplify patterning and allowing a decrease in lithography steps, reducing the cost of processing and enabling enhanced scaling in narrow structures.

Regarding claim 18, Hsueh as referred in 17 does not explicitly teach the first layer comprises aluminum or titanium.
However, in a similar field of endeavor Illeriberi teaches the first layer comprises aluminum or titanium (see e.g. the metal catalyst comprises aluminum or titanium, Paras [0089] – [0095]).
Therefore, it would have been obvious to one skilled in the art before the invention was effectively filed to use aluminum or titanium-based metal-precursors as they are capable of aiding the catalytic polymerization of the subsequently added silicon-containing precursor to produce a film thicker than a monolayer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally be reached Monday-Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAKEHA SEHAR/Examiner, Art Unit 2893                                                                                                                                                                                                        
/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893